Citation Nr: 0011425	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-01 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
meniscal injury to the right knee, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from June 1994 to April 1996.  
This appeal arises from a November 1997 rating decision of 
the RO in Huntington, West Virginia, which denied an 
evaluation in excess of 10 percent for the residuals of the 
veteran's right knee meniscal injury.  He appealed this 
determination.

The Board of Veterans' Appeals (Board) previously remanded 
this case in April 1999 so that the veteran could be 
scheduled for a requested hearing before a traveling member 
of the Board sitting at the RO.  Such a hearing was scheduled 
for March 2000 and the veteran was informed of this date in a 
letter issued to his last known address in January 2000.  
However, he failed to report for this hearing.  Thus, the 
decision will be rendered on the basis of the evidence 
currently of record.


FINDINGS OF FACT

1.  All evidence required for an equitable determination of 
the issue on appeal has been obtained.

2.  The veteran's service-connected right knee disability is 
characterized by post-operative repair of the anterior 
cruciate ligament (ACL), partial medial meniscectomy, 
resulting in minimal limitation of motion, slight effusion, 
and episodes of pain during certain limited activities.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for the residuals of a 
meniscal injury to the right knee is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321, 
4.10, 4.14, 4.20, 4.40, 4.45, 4.68, 4.71, Codes 5256-5263 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating decision of November 1996, the RO granted service 
connection for the veteran's right knee meniscal injury.  The 
residuals of this injury were evaluated under the Department 
of Veterans Affairs (VA) Schedule for Rating Disabilities, 
38 C.F.R. § 4.71a, Diagnostic Code (Code) 5259, as 10 percent 
disabling.  The award was made effective from April 1996.  In 
October 1997, the veteran filed a claim for an increased 
evaluation for his right knee disability.  He specifically 
claimed that this disability had become more severe since the 
RO's initial evaluation of the disorder.  

A review of the veteran's VA outpatient records indicates 
that in early October 1997, the veteran claimed that he had 
been on crutches for the past month due to the severity of 
his right knee disability.  He complained of pain and 
instability in the right knee joint.  On examination, there 
was tenderness noted about the joint and objective 
demonstration of pain on movement.  One examiner noted range 
of motion in the right knee from 90 degrees extension to 160 
degrees flexion, while another commented that the veteran was 
unable to extent his right knee past 15 degrees due to 
"locking."  Slight anterior cruciate laxity was also found 
on examination.  The diagnoses included possible cartilage 
tear, possible torn medial meniscus, and internal 
derangement.  An operative report of mid-October 1997 noted 
that the veteran underwent outpatient surgery for right knee 
arthrotomy with partial medial meniscectomy.  The post-
operative diagnosis was internal derangement of the right 
knee.  An outpatient follow-up examination in late October 
1997 reported that the veteran was able to walk with a normal 
gait and had full range of motion in the right knee.  His 
incision was healing well and his progress was noted to be 
good.  Follow-up examination in December 1997 again found the 
veteran's gait to be normal and his incision was healing 
well.  However, stability testing in the right knee found an 
ACL deficiency.  

A VA orthopedic examination was provided to the veteran in 
January 1998.  He complained of soreness in the right knee 
and that it would not flex as much as his left.  On 
examination, his posture and gait were essentially 
unremarkable.  There was a five-inch surgical scar on the 
medial right knee; however, there was no redness, warmth, or 
effusion in the right knee.  His right knee range of motion 
was from 0 degrees flexion to 120 degrees extension without 
crepitus.  Stability testing was essentially unremarkable 
except for mild laxity at the anterior drawer.  The veteran 
was able to squat and stand on his heels and toes without 
difficulty.  He had good muscle tone with no obvious wasting.  
The impression was status post surgery on the right knee for 
internal derangement with evident removal of the cartilage 
and evident damage to the ACL.

The veteran was given a VA orthopedic consultation in 
February 1998.  He complained of weakness and instability in 
his right knee.  On examination, there was no edema or 
erythema in the right knee; however, testing did reveal a 
positive anterior drawer sign.  An X-ray of the right knee 
taken in January 1998 noted an impression of a normal knee.  
However, the orthopedic examiner reported that an "OP-REPORT 
FROM SCOPE" found a complete absence of the ACL with no 
remaining recognizable fragments.

In August 1998, the veteran applied for a temporary total 
evaluation for convalescence from a June 1998 surgery on his 
right knee.  These medical records were incorporated into the 
claims file and included a May 1998 orthopedic consultation.  
The veteran's complaints included medial and lateral 
instability in his right knee.  On examination, his right 
knee evidenced a small amount of effusion, mild lateral 
laxity, and quadricep atrophy.  The assessment was anterior 
cruciate ligament tear and an anterior cruciate ligament 
reconstruction was performed on the right knee in mid-June 
1998.  A follow-up examination in late July 1998 reported 
that the veteran's only complaint was hamstring tightness.  
On examination, his range of motion was from 0 degrees 
flexion to 100 degrees extension.  There was no tenderness in 
the right knee, but it did evidence slight laxity and slight 
effusion.  The diagnosis was right ACL reconstruction that 
was healing well with slight residual laxity.

The veteran was afforded another VA orthopedic examination in 
November 1998.  It was noted that his treating physicians had 
recently released him for regular duty at his employment.  He 
denied any locking or instability in his right knee; however, 
this knee would feel unstable when initially standing.  The 
veteran reported that he was now able to walk without any 
difficulties or a limp, however, he did complain of right 
knee pain with prolonged weight-bearing and when using 
stairs.  On examination, there was a well-healed incision on 
the medial aspect of the right knee that measured seven 
centimeters (cm) by one cm.  Other incisions from prior 
surgeries were also noted to be well-healed.  There was mild 
effusion to the suprapatellar region.  Testing failed to 
reveal any ligament instability.  Range of motion was from 0 
degrees extension to 110 degrees flexion and was without pain 
or crepitus.  A right knee X-ray failed to find any 
abnormality.  The assessment was partial medial meniscectomy 
and ACL reconstruction.


II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
right knee disability is worse than evaluated, and he has 
thus stated a well-grounded claim.

In addition, the undersigned finds that the VA has conducted 
all development required in this case to comport with the 
requirements of 38 U.S.C.A. § 5107(a).  It is noted that the 
VA examiner of November 1998 did not have an opportunity to 
review the veteran's claims file.  However, this oversight 
did not prevent the examiner from considering the veteran's 
past medical history.  The examination report contained a 
detailed and accurate history of the veteran's recent 
treatment and operations for his right knee disability.  
Thus, there is no deficiency found in this examination.  It 
is also determined that the veteran has been adequately 
informed of the requirements for increased evaluation of his 
right knee disability in the RO's statement of the case and 
subsequent supplemental statements of the case issued in 
recent years.  As the veteran has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  See Robinette v. Brown, 8 Vet. 
App. 65 (1995); Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (1999).  Also, 38 C.F.R. 
§ 4.10 (1999) provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In addition, 38 C.F.R. § 4.40 (1999) requires consideration 
of functional disability due to pain and weakness.  As 
regards the joints, 38 C.F.R. § 4.45 (1999) notes that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  The 
considerations include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (1999).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  Past 
medical reports do not take precedent over current findings 
in determining whether to increase a disability rating.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The potentially applicable schedular criteria are as follows:

Code 5256.  Knee, ankylosis of:
>Favorable angle in full extension, or in 
slight flexion between 0° and 10°; rate 
as 30 percent disabling.

Code 5257.  Knee, other impairment of:
>Recurrent subluxation or lateral 
instability: 
Moderate; rate as 20 percent 
disabling.
Slight; rate as 10 percent 
disabling.

Code 5258.  Cartilage, semilunar, 
dislocated, with frequent episodes of 
"locking," pain, and effusion into the 
joint; rate as 20 percent disabling.

Code 5259.  Cartilage, semilunar, removal 
of, symptomatic; rate as 10 percent 
disabling.

Code 5260.  Leg, limitation of flexion 
of:
>Flexion limited to 30°; rate as 20 
percent disabling.
>Flexion limited to 45°; rate as 10 
percent disabling.
>Flexion limited to 60°; rate as 
noncompensable.

Code 5261.  Leg, limitation of extension 
of: 
>Extension limited to 15°; rate as 20 
percent disabling.
>Extension limited to 10°; rate as 10 
percent disabling.
>Extension limited to 5°; rate as 
noncompensable.

Code 5262.  Tibia and fibula, impairment 
of:
>Nonunion of, with loose motion, 
requiring brace; rate as 40 percent 
disabling.
>Malunion of:
With marked knee or ankle 
disability; rate as 30 percent disabling.

Code 5263.  Genu recurvatum (acquired, 
traumatic, with weakness and insecurity 
in weight-bearing objectively 
demonstrated) rate as 10 percent 
disabling.

38 C.F.R. Part 4 (1999).  Normal range of motion in a knee 
joint is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (1999).

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1999).  Rather, the veteran's disability will be rated under 
the diagnostic code that allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  However, 38 C.F.R. § 4.14 does not prevent 
separate evaluations under different diagnostic codes 
involving distinct disabilities on the basis of different 
symptomatology.  Esteban v. Brown, 6 Vet. App. 259 (1994).   

The RO has rated the veteran's knee disability under Code 
5259 based on surgical removal of cartilage in his right knee 
joint.  As the evidence cited to above indicates, his 
service-connected right knee disability is characterized by 
post-operative repair of the ACL, partial medial 
meniscectomy, minimal limitation of motion, slight effusion, 
and episodes of pain during certain limited activities.  
However, as noted above, Code 5259 only provides for 
assignment of a 10 percent evaluation, which the veteran 
currently has.  Thus, the only basis for assignment of a 
higher rating is pursuant to evaluation under an alternate or 
additional diagnostic code, or on an extra-schedular basis.

Initially, the Board notes that the evidence does not 
establish the veteran's entitlement to a 20 percent 
evaluation under Code 5258, pursuant to which impairment of 
cartilage is also evaluated.  After recovery from the 
veteran's last surgery in June 1998, there is no locking in 
the knee joint and only infrequent episodes of pain during 
limited types of activity.  He did have effusion in the right 
knee, but the November 1998 examiner characterized this 
effusion as mild in degree.  Thus, the current level of 
symptomatology does not warrant an evaluation of 20 percent 
disabling under Code 5258.

Regarding the instability in the veteran's right knee, the 
medical evidence indicates that the joint's instability noted 
in recent years is a result of his service-connected 
disability, or at the very least, a result of the surgical 
repair of this disorder.  In fact, the most recent surgical 
operation in June 1998 was apparently conducted to repair the 
laxity found in this joint.  Subsequent to surgery, it was 
found in late July 1998 that there was still some slight 
laxity in the joint.  However, upon full recovery from this 
surgery, the November 1998 examiner failed to elicit any 
evidence of laxity in the right knee.  The veteran himself 
denied any instability in this joint during this examination, 
except for a "feeling" of being unstable when he first 
arises on the knee.  However, without current objective 
findings of instability, a compensable evaluation is not 
warranted under Code 5257.

While range of motion of the right knee is limited, there is 
no basis to assign a higher evaluation under any diagnostic 
code pursuant to which range of motion is evaluated.  The 
veteran has specifically denied any locking in his right knee 
after recovering from his surgery in June 1998, neither is 
there radiological evidence of ankylosis in this joint.  
Therefore, the application of the criteria found at Code 5256 
for ankylosis of a knee joint is not appropriate.  His right 
knee extension or flexion in November 1998 would not warrant 
compensable evaluations under either Codes 5260 or 5261.  
During the November 1998 examination, the veteran 
specifically denied having any periods of exacerbation of his 
right knee symptomatology.  He did indicate that there was 
some increased pain with prolonged weight bearing and using 
stairs, but did not indicate that this pain reached a level 
that would interfere with the use or motion of his right 
knee.  On examination, it was determined that there was no 
objective evidence of pain on motion.  It is noted that at 
periods since October 1997 the veteran has had severe 
restrictions in the motion of his right knee.  However, these 
problems appear to have been corrected by subsequent surgery 
from which it was noted in November 1998 the veteran had 
recovered.  The most recent evidence of record does not 
support more than a 10 percent evaluation, even with 
consideration of the principles of 38 C.F.R. § 4.40, 4.45, 
and 4.49.

Furthermore, evaluation of the veteran's right knee 
disability under Code 5262 or Code 5263 is not warranted as 
the objective evidence does not demonstrate impairment of the 
tibia and fibula and, genu recurvatum affecting the right 
knee.

There also is no basis for assignment of any separate 
evaluations for distinct disabilities affecting the right 
knee.  In a precedent opinion, the General Counsel of VA held 
that a veteran who has arthritis and instability in his knees 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, the VA General Counsel has since held, that 
separate ratings are only warranted in these types of cases 
when the veteran has limitation of motion in his knees to at 
least meet the criteria for a zero-percent rating under Codes 
5260 or 5261, or (consistent with DeLuca v. Brown, 
8 Vet. App. at 204-7 and 38 C.F.R. §§  4.45 and 4.59) where 
there is probative evidence showing the veteran experiences 
painful motion attributable to his arthritis.  See VAOPGCPREC 
9-98 (Aug. 14, 1998).  Here, however, the evidence does not 
establish any degenerative changes in the right knee.

Furthermore, all of the veteran's most recent examiners 
reported that his right knee scars are well healed and he has 
not made any complaints regarding these scars.  These scars 
do not require a separate evaluation under the appropriate 
diagnostic code as they are asymptomatic.  See 38 C.F.R. 
§ 4.118, Codes 7803-7805 (1999).   

Finally, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Based on the foregoing the Board concludes that there is no 
basis for assignment of an evaluation in excess of that 
currently assigned for the veteran's service-connected right 
knee disability.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An evaluation in excess of 10 percent for residuals of a 
meniscal injury to the right knee is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

